     Case: 4:18-cv-00199-DMB-JMV Doc #: 43 Filed: 05/06/20 1 of 4 PageID #: 641




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

MARILYN DOMINGUE                                                                      PLAINTIFF

v.                                            CIVIL ACTION NO: 4:18-CV-00199-DMB-JMV

JANTRAN, INC.                                                                       DEFENDANT
                                             ORDER

        This matter is before the court upon the motion of plaintiff for sanctions pursuant to Fed.

 R. Civ. P. 37 for failure to disclose relevant discovery as required by Fed. R. Civ. P. 26(a). The

 court, having considered the briefing and relevant caselaw, procedural rules and the totality of

 the circumstances, finds that the motion is not well taken and should be DENIED.

                                           Background

       On October 10, 2018 plaintiff filed suit against defendant pursuant to the “Jones Act, 46

U.S.C. § 30104, and the General Maritime Law of Unseaworthiness and Maintenance and Cure”

regarding a johnboat accident during her employment with the defendant wherein plaintiff

allegedly sustained neck and back injuries. Doc. #1 at 1. By way of initial disclosures and

responses to interrogatories and requests for production of documents, plaintiff represented that

prior to the subject boating accident she had no prior neck or back injuries/issues. Doc. # 31-1.

       On February 12, 2020, plaintiff was deposed. At her deposition, plaintiff was confronted

with medical records regarding treatment she had received before the johnboat accident for what

appear to be the same injuries she now claims are the result of the johnboat accident. Thereafter,

on February 20, 2020 defendant cited such records in support of a pending motion to dismiss.

Doc. #31.

       On March 12, 2020, the plaintiff filed the instant motion asking the court to strike the pre-

accident medical records and award her expenses and attorney fees. As a basis for her motion,
     Case: 4:18-cv-00199-DMB-JMV Doc #: 43 Filed: 05/06/20 2 of 4 PageID #: 642




plaintiff complains that defendant failed to disclose substantive evidence—her own medical

records—until after the time for making initial disclosures and for making responses to plaintiff’s

discovery request in order to surprise plaintiff at her deposition.

       Plaintiff concedes that she also failed to disclose her pre-accident medical

records/treatments in her initial disclosures and her responses to written discovery but alleges that

the failure was due to memory loss occasioned by the subject accident.

       In response, defendant alleges that at the time it made its initial disclosures and responded

to the plaintiff’s written discovery, on February 6, 2019, the Defendant was not aware of the

Plaintiff’s pre-existing medical care. Defendant alleges that it did not have knowledge of the

records until October 2019 and did not received the records until November through December

of 2019. As to the timing of the disclosure, defendant argues that because the records are

plaintiff’s own medical records, they are impeachment evidence, and in any event, it did disclose

the plaintiff’s medical records to plaintiff well before the discovery deadline.

                                         Law and Analysis

        “The imposition of sanctions for failure to comply with discovery orders or rules is

 extremely fact sensitive and rests in the sound discretion of the district court. As such, case

 law applying Fed. R. Civ. P. 37 has only persuasive value in determining whether to impose

 sanctions...” § 12:1. Generally, Handbk. Fed. Civ. Disc. & Disclosure § 12:1 (4th ed.).

        Federal Rule of Civil Procedure 37(c) states, in relevant part:

               (c) FAILURE TO DISCLOSE, TO SUPPLEMENT AN EARLIER
               RESPONSE, OR TO ADMIT.
               (1) Failure to Disclose or Supplement. If a party fails to provide
               information or identify a witness as required by Rule 26(a) or
               (e), the party is not allowed to use that information or witness
               to supply evidence on a motion, at a hearing, or at a trial, unless
               the failure was substantially justified or is harmless…
        Case: 4:18-cv-00199-DMB-JMV Doc #: 43 Filed: 05/06/20 3 of 4 PageID #: 643




          In support of her motion, plaintiff cites a line of cases wherein courts have excluded

video surveillance footage at trial which had been surreptitiously recorded and not disclosed

before the deposition of the party recorded. Doc. #34. However, unlike those cases in which

the defendants actively created the withheld evidence1—often even prior to suit being filed2—

in the instant case, the defendants did not even know about the evidence until well after suit

was filed and played no role in its creation.

           This court does not apply the Rules of Civil Procedure in a vacuum. The court must

    take into consideration all the of the surrounding circumstances when ruling on a motion of

    this nature. § 12:1. Generally, Handbk. Fed. Civ. Disc. & Disclosure § 12:1 (4th ed.); Rule37.

    Failure to Make Disclosures or to Cooperate in Discovery; Sanctions, 1 Federal Rules of Civil

    Procedure, Rules and Commentary Rule 37. Plaintiff would have the court sanction opposing

    counsel for “untimely” disclosing her own medical records without taking into account

    plaintiff’s own failure to disclose relevant evidence. The court declines to exercise its discretion

    to impose sanctions upon these facts.

           Further, even if the court had found that the defendant had effectively failed to disclose

    the records, such a failure, in these circumstances, is harmless as, unlike the cases cited by

    plaintiff, the defendants did produce the documents during the discovery period.3 And, it bears


1
  See e.g., Mason v. T.K. Stanley, Inc., 229 F.R.D. 533, 536 (S.D. Miss. 2005) (“Perhaps more importantly, the court
must bear in mind that the evidence in question was wholly crafted and produced by the party in interest for use
against his opponent. Again, the court in Pro Billards noted, “a party manufacturing evidence will likely produce it in
a fashion presenting his or her case in a most favorable light… Because the tape is, at the very least in part substantive,
it should have been disclosed prior to trial…’”) (emphasis added) (citation omitted).
2
  See e.g., Jarrell v. Shelter Mut. Ins. Co., No. 2:18-CV-183-KS-MTP, 2019 WL 3521328, at *1 (S.D. Miss. Aug. 1,
2019) (“Before filing suit, … Plaintiffs' counsel surreptitiously recorded his conversation with Haines...”).
3
  See Hernandez v. Results Staffing, Inc., No. 4:14-CV-182-A, 2017 WL 3842858, at *6 (N.D. Tex. Sept. 1, 2017),
aff'd, 907 F.3d 354 (5th Cir. 2018) (“[T]he withholding of the emergency room records by plaintiff's counsel from
defendant's trial counsel before and during that trial, put defendant at an unfair disadvantage in defending itself at the
trial...”) (citing Mason v. T.K. Stanley, Inc., 229 F.R.D. 533 (2005) (“Although Stanley propounded interrogatories to
Mason which addressed audio tapes in possession of the plaintiff, the tapes were not furnished in discovery.”)(citing
Chiasson v. Zapata Gulf Marine Corp., 988 F.2d 513, 514 (5th Cir. 1993)(“Zapata… answered that it did not have
any. However, surveillance that produced such pictures… was never supplemented.”))); Davis v. Varlack Ventures,
     Case: 4:18-cv-00199-DMB-JMV Doc #: 43 Filed: 05/06/20 4 of 4 PageID #: 644




 repeating, they are the plaintiff’s own medical records, reflecting her own medical treatment for

 injuries she now claims are the result of the subject boating accident.

          Finally, plaintiff’s counsel contends that the defense counsel should have surmised that

 the plaintiff was not purposefully withholding this impeaching information and should have

 known that, due to neurological issues, plaintiff did not remember that the injuries about which

 she complains in the instant lawsuit were the same ones for which she had apparently sought and

 received considerable medical treatment prior to the subject boating accident. At best, this is

 unconvincing speculation for which no supporting expert opinion is offered. In short, there are

 no grounds for sanctions against defense counsel under these circumstances.

                                                  Conclusion

          For the foregoing reasons, the plaintiff’s motion for sanction is hereby DENIED.

          SO ORDERED, this the 6th day of May, 2020.

                                                              /s/ Jane M. Virden
                                                              U. S. MAGISTRATE JUDGE




Inc., No. S.CT. CIV. 2011-0076, 2013 WL 3367302, at *1 (V.I. July 1, 2013) (“Varlack never produced these records
in discovery and did not identify them as an exhibit in the Joint Final Pre–Trial Order…”); Ronaldo Designer Jewelry,
Inc. v. Cox, No. 1:17-CV-2-DMB-DAS, 2020 WL 1124742, at *1 (N.D. Miss. Mar. 6, 2020) (“It is undisputed that
these affidavits contain photographs not disclosed during discovery.”).
